                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                 NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            ) Civil Action No. 2:19-cv-0009
                                                     ) JUDGE TRAUGER
       v.                                            )
                                                     )
OAKLEY PHARMACY, INC., d/b/a                         )
DALE HOLLOW PHARMACY; XPRESS                         )
PHARMACY OF CLAY COUNTY, LLC;                        ) UNDER SEAL
THOMAS WEIR; MICHAEL GRIFFITH;                       )
JOHN POLSTON, and LARRY LARKIN,                      )
                                                     )
               Defendants.                           )

                   ORDER GRANTING UNITED STATES’
        EX PARTE MOTION TO UNSEAL CERTAIN FILINGS IN THIS ACTION
       The United States has moved to formally unseal the complaint and certain filings in this

action and to lift the seal on filings after this date in this action going forward. Upon consideration

of the motion, for good cause shown, and in light of the standard set forth in Shane Group Inc. v.

Blue Cross Blue Shield of Mich., 825 F.3d 299 (6th Cir. 2016), the Court FINDS that there is good

cause for the motion and also that compelling reasons exist to seal the associated motion to unseal.

       Accordingly, the Court ORDERS that the following documents, which were filed on

February 7, 2019, shall be unsealed:

       1.        the complaint;
       2.        the civil action cover sheet;
       3.        the ex parte motion for a temporary restraining order and preliminary injunction;
       4.        the memorandum of law supporting the ex parte motion for temporary restraining
                 order and preliminary injunction;
       5.        the [proposed] temporary restraining order;
       6.        the declaration of Samantha Rogers;
       7.        the declaration of Randy D’Antoni, with exhibits;
       8.        the declaration of Carl Gainor;
       9.        the order granting the temporary restraining order, Doc. No. 9; and
      10.        the temporary restraining order, Doc. No. 10

       The Court further ORDERS that the current seal shall be lifted on all other matters

    Case 2:19-cv-00009 Document 14 Filed 02/08/19 Page 1 of 2 PageID #: 147
occurring in this action after the date of this Order.

       It is so ORDERED.
             8th
       This _____ day of February, 2019.

                                                         ______________________________
                                                         ALETA A. TRAUGER
                                                         United States District Judge




                                                   2




    Case 2:19-cv-00009 Document 14 Filed 02/08/19 Page 2 of 2 PageID #: 148
